t c memo united_states tax_court vincent b whitaker petitioner v commissioner of internal revenue respondent docket no 11288-16l filed date vincent b whitaker pro_se doreen marie susi trisha s farrow and rachael j zapeda for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal reve- 1all statutory references are to the internal_revenue_code in effect at all continued nue service irs or respondent to uphold a notice_of_intent_to_levy petitioner challenges his liability for three frivolous_return penalties that the irs assessed under sec_6702 respondent has conceded that one of these penalties was assessed in error we sustain the proposed collection action with respect to the other two findings_of_fact the parties submitted before trial a stipulation of facts with attached exhib- its that is incorporated by this reference petitioner resided in arizona when he petitioned this court petitioner was married to mary anne valentine-whitaker during and until her death in date during state street retiree services state street as manager of ms valentine-whitaker’s retirement_plan distributed dollar_figure to her state street reported this distribution to her and to the irs on form 1099-r distributions from pensions annuities retirement or profit-shar- ing plans iras insurance contracts etc this form reported a g ross distribu- tion of dollar_figure and a t axable amount of dollar_figure it reported the distribution continued relevant times we round all monetary amounts to the nearest dollar in box as a normal distribution and reported that federal_income_tax of dollar_figure had been withheld in early ms valentine-whitaker wrote letters to the irs demanding that the dollar_figure be refunded to her she based this demand on the assertion that private sector retirement income is not subject_to federal_income_tax the irs replied that if she had received a distribution from which tax was withheld she had to file a return to claim a refund on date petitioner and ms valentine-whitaker filed what pur- ported to be a joint federal_income_tax return for june purported return on form_1040 u s individual_income_tax_return the june purported return showed zero on line 16a as pension distributions zero on line 16b as the taxable_amount of pension distributions zero on line as adjusted_gross_income and zero on line as taxable_income it showed dollar_figure on line as federal in- come tax withheld and requested a refund of dollar_figure this form_1040 bore origi- nal signatures of ms valentine-whitaker and petitioner petitioner and ms valentine-whitaker attached to the june purported return the form 1099-r she had received from state street on which they wrote re- futed form 1099-r they also attached what purported to be a corrected form 1099-r from state street this document was not supplied by state street but was created by them it showed a gross distribution of zero a taxable_amount of zero and federal_income_tax withheld of zero the fictitious nature of this document was plain on its face while showing a gross distribution of zero it reported in box that it was a normal distribution enclosed with the june purported return was an affidavit of ms valen- tine-whitaker which was made part of the corrected 1099-r in this document she asserted that she had never been a federal employee as defined in sec_3401 or received wages from an employer as defined in sec_3401 she further asserted that she was not a resident or citizen of the federal district of columbia or any federal state enclave or territory rather she asserted that she was a resident of arizona one of the non-federal states petitioner and ms valentine-whitaker also included with the june purport- ed return a letter to the irs dated date signed by her this letter assert- ed that state street was not required to report my private-sector retirement pay- ment on form 1099-r but did anyway and illegally withheld dollar_figure in federal_income_tax the letter included several paragraphs of legalese evident- ly downloaded from a tax-protester website that purported to justify their position on date the irs service_center in holtsville new york wrote ms valentine-whitaker that we have no record of receiving your tax_return that statement was incorrect the june purported return was stamped received by the holtsville service_center on date the july letter instructed ms valentine-whitaker as follows if you have filed please send us a newly signed copy of your return if you are married and filed a joint_return both husband and wife must sign on date petitioner and ms valentine-whitaker submitted to the holtsville service_center as they had been asked to do a copy of the june pur- ported return this form_1040 included attachments similar to those that accom- panied the june purported return plus additional attachments referencing the inter- vening correspondence on date the irs sent petitioner a cp72 notice informing him that he had recently filed an unsubstantiated tax_return claiming one or more fri- volous positions and instructing him to file a corrected form_1040 tax re- turn within days this notice stated if you don’t correct these errors im- mediately we’ll assess a dollar_figure frivolous filing penalty against you you can avoid this penalty if you file a corrected return within days the notice warned petitioner if you continue to submit documents claiming frivolous posi- tions we’ll assess the dollar_figure penalty each time you file a frivolous_return on date petitioner and ms valentine-whitaker filed what purported to be a correct federal_income_tax return for september purported return the september purported return was signed by both petitioner and ms valentine-whitaker and was identical to the form_1040 they had submitted in august but with different attachments petitioner and ms valentine-whitaker included with the september pur- ported return a letter that they had both signed they asserted in this letter that the irs could not impose a frivolous_return penalty upon them without first preparing a substitute for return sfr under sec_6020 they accused the irs of making extortionate threats and characterized the cp72 notice as a deliberate fraud- ulent effort at witness-tampering and extortion they averred that the form_1040 previously submitted and confirmed received by the irs stands as accurate and valid in date the irs assessed against petitioner and ms valentine- whitaker three frivolous_return penalties in the aggregate amount of dollar_figure the first penalty was assessed for the june purported return the second was assessed for the copy of the june purported return that petitioners submitted in august and the third was assessed for the september purported return in an effort to collect this unpaid liability the irs issued to ms valentine-whitaker in date a final notice_of_intent_to_levy and your right to a hearing two months later petitioner informed the irs that she had died on date the irs issued petitioner a final notice_of_intent_to_levy and your right to a hearing and he timely requested a cdp hearing he did not request a collection alternative rather he checked the box marked other and attached a statement disputing his liability for the sec_6702 penalties a settlement officer so from the irs appeals_office held a telephone cdp hearing with petitioner on date petitioner contended that he was not liable for any penalty because his deceased wife’s retirement income was not subject_to federal_income_tax he did not seek or propose a collection alternative the so verified that the penalties had been timely assessed and that all other requirements of law and administrative procedure had been satisfied she concluded that petitioner’s actions in submit ting tax returns and or form 1099’s with zero income and claiming only withholding warranted penalty assessment sec_2section b provides that n o penalty under this title shall be as- sessed unless the initial determination of such assessment receives supervisory approval this provision does not apply to any penalty automatically calculated through electronic means sec_6751 and b it is unclear whether this exception applies to sec_6702 penalties see lindberg v commissioner tcmemo_2010_67 in any event the record includes copies of forms assess- ment and abatement of miscellaneous civil penalties properly executed by an irs supervisor separately approving assessment of frivolous_return penalties of dollar_figure against petitioner and ms valentine-whitaker under sec_6702 on date the irs sent petitioner a notice_of_determination upholding the proposed levy and he timely petitioned this court a standard of review opinion sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case where the taxpayer has properly challenged his underlying tax_liability for the year in question we review the irs determination de novo 114_tc_176 a taxpayer may challenge the existence or amount of his underlying liability in a cdp proceeding only if the person did not receive any statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute it sec_6330 petitioner in his cdp hearing did not seek a collection alternative but chal- lenged only his liability for the sec_6702 penalties these are assessable pen- alties that are not subject_to deficiency procedures sec_6703 see 130_tc_44 petitioner did not receive and could not have received a statutory_notice_of_deficiency for this liability and respondent agrees that petitioner has had no other opportunity to dispute it he challenged the penalties during the cdp hearing and the so considered and rejected his arguments we review this determination by the so de novo callahan t c pincite b governing statutory framework sec_6702 imposes a civil penalty of dollar_figure upon a person who files a frivolous tax_return in any proceeding involving the issue of whether a person is liable for this penalty the burden_of_proof with respect to such issue shall be on the secretary sec_6703 see osband v commissioner tcmemo_2013_ 106_tcm_124 the frivolous_return penalty applies where three conditions are met first the taxpayer must have filed a document that purports to be a return of a tax im- posed by title_26 second the purported return must be a document that either does not contain information on which the substantial correctness of the self- assessment may be judged or contains information that on its face indicates that the self-assessment is substantially incorrect sec_6702 and b third the taxpayer’s conduct must either be based on a position which the secretary has identified as frivolous or must reflect a desire to delay or impede the adminis- tration of federal tax laws sec_6702 and b congress directed the irs to prescribe and periodically revise a list of positions which the secretary has identified as being frivolous for purposes of this subsection sec_6702 the courts generally look to the face of the document to determine whether a purported return is frivolous 136_tc_455 callahan t c pincite 290_fsupp2d_1220 d nev if a purported return reflects a position that the irs has identified as frivolous the taxpayer’s good-faith belief in the correctness of his position cannot serve as a defense to the sec_6702 penalty see 766_f2d_1288 9th cir alexander v commissioner tcmemo_2012_75 103_tcm_1405 lindberg v commissioner tcmemo_2010_67 99_tcm_1273 589_fsupp_1528 w d la if the taxpayer submits a form_1040 in an effort to obtain a refund the document necessarily purports to be a return for purposes of sec_6702 see 760_f2d_1003 9th cir per curiam 754_f2d_1270 5th cir per curiam if a taxpayer files multiple frivolous returns for a single year the irs can assess multiple frivolous_return penalties see grunsted t c pincite sustaining two penalties for and two penalties for umoren v com- missioner tcmemo_2012_117 103_tcm_1645 sustaining two penalties for ganz v united_states wl at n d ill oct if a taxpayer files a frivolous_return he can be penalized even if he was not required to file a return or owes no tax for the year in question 77_fedappx_465 10th cir 817_f2d_1400 9th cir c analysis the irs originally assessed against petitioner three penalties under sec_6702 for the taxable_year the second was assessed for the submission he made on date in response to an irs letter which stated incorrectly that it had no record of receiving the joint_return that letter asked peti- tioner to please send us a newly signed copy of your return and he complied with that request respondent in his post-trial brief concedes that petitioner is not liable for the frivolous_return penalty for the purported return submitted on date we agree with respondent however that petitioner is liable for the other two assessed penalties in the case of both the june purported return and 3petitioner and ms valentine-whitaker apparently owed no tax for because their adjusted_gross_income of dollar_figure was fully offset by the standard_deduction and personal exemptions the irs accordingly credited the dollar_figure of tax withholding by state street against petitioner’s liability for the frivolous_return penalties as stated in the text however a taxpayer who engages in conduct specified in sec_6702 may be penalized even if he has no tax_liability for the year at issue the september purported return all three elements set forth in sec_6702 for imposition of the penalty are satisfied first the documents petitioner filed on june and september both purport ed to be a return of a tax imposed by title_26 sec_6702 the june purported return was submitted on form_1040 bore petitioner’s and ms valentine-whitaker’s original signatures and was filed in an effort to obtain a re- fund the september purported return was substantially_similar to the june pur- ported return with original signatures but different attachments it was filed in response to a cp72 notice that instructed petitioner to f ile a corrected form_1040 tax_return within days it thus purported to be a corrected form_1040 for and it was likewise filed in an effort to obtain a refund petitioner submitted this document after being warned by the irs that i f you continue to submit documents claiming frivolous positions we’ll assess the dollar_figure penalty each time you file a frivolous_return second both the june and the september purported returns contain infor- mation that on its face indicates that the self-assessment is substantially incorrect 4where a taxpayer files a second frivolous_return in response to an irs no- tice that a previous return was frivolous irs personnel are instructed to assess a penalty for the originally filed return and also for any frivolous_return filed in re- sponse to the notice see internal_revenue_manual pt date sec_6702 each purported return shows zero on line 16a as pension distributions zero on line 16b as the taxable_amount of pension distributions zero on line as adjusted_gross_income and zero on line as taxable_income but each purported return inconsistently shows dollar_figure on line as federal_income_tax withheld from forms w-2 and the forms 1099-r attached to the june purported return likewise show that the self-assessment is substantially incorrect the form 1099-r supplied by state street on which petitioner or his wife wrote refuted 1099-r showed a taxable pension distribution of dollar_figure they based their self assessment on what purported to be a corrected form 1099-r but this document was created by them rather than supplied by state street it showed a gross distribution of zero but reported it as a normal distribution thus revealing on its face that it was fic- titious see olson f 2d pincite finding sec_6702 satisfied where return is accompanied by self-generated forms that allegedly correct forms issued by third-party payors osband t c m cch pincite finding sec_6702 satisfied where taxpayer submitted falsified oid forms purporting to be from legitimate financial institutions third petitioner’s conduct was based on a position which the secretary has identified as frivolous sec_6702 in fact petitioner’s conduct was based on at least three frivolous positions both the june and the september purported returns were zero returns the secretary long ago identified as frivolous the position that a taxpayer can elect to file a tax_return reporting zero taxable_income and zero tax_liability even if he received taxable_income revrul_2004_34 2004_1_cb_619 no- tice 2010_17_irb_609 notice_2007_30 2007_1_cb_883 the courts have agreed that zero returns reflect frivolous positions grunsted t c pincite see also olson f 2d pincite alexander t c m cch pincite in the letter and affidavit included in the june purported return peti- tioner and ms valentine-whitaker contended as a basis for tax immunity that she had never been a federal employee as defined in sec_3401 or received wages from an employer as defined in sec_3401 petitioner and ms val- entine-whitaker took the same position on the september purported return the secretary has identified this position as frivolous see notice_2010_33 i r b pincite the courts have uniformly agreed with the secretary’s assessment see eg 754_f2d_747 7th cir characteriz- ing assertion that employee does not include privately employed wage earners as a preposterous reading of the statute waltner v commissioner tcmemo_2014_35 107_tcm_1189 in the letter and affidavit included in the june purported return petition- er and ms valentine-whitaker contended as a basis for tax immunity that she was not a resident or citizen of the federal district of columbia or any federal state enclave or territory but rather was a resident of arizona one of the non- federal states petitioner and ms valentine-whitaker took the same position on the september purported return the secretary has identified this position as frivolous see notice_2010_33 i r b pincite the courts have uniformly agreed with the secretary’s assessment see in re becraft 885_f2d_547 n 9th cir deeming assertions that federal laws apply only to u s territories and the district of columbia to have no semblance of merit waltner t c m cch pincite characterizing as nonsensical the argument that a taxpayer is immune from federal tax by virtue of being a citizen of a state but not of the united_states d abuse_of_discretion in deciding whether the so abused her discretion in sustaining the proposed levy we consider whether she properly verified that the requirements of ap- plicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more than intrusive that necessary see sec_6330 we find that the so properly verified that all requirements of applicable law and administrative procedure were followed petitioner raised no relevant issues apart from his underlying tax_liability and he proposed no collection alternative to reflect the foregoing an appropriate decision will be entered
